DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al. (US PGPub: 2012/0007158 A1), hereinafter YOON, in view of YOON.
Regarding claim 1, YOON teaches a semiconductor device, comprising: a first gate electrode (FIG. 2B, 202); a ferroelectric insulating layer (204, The first gate 
YOON does not explicitly teach second gate electrode (218) directly on the gate dielectric layer in the same embodiment.  
YOON teaches second gate electrode (218) directly on the gate dielectric layer (212, 212 is a gate insulating layer in FIG. 4D) in different embodiment of FIG. 4D.
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use YOON’s semiconductor device to modify with teachings as described by YOON such that it provides exhibit an improved insulation. A second gate insulating layer 212 is formed on the entire structure of the result having the source and drain electrodes 210 and partially etched, thereby forming contact holes partially exposing surfaces of the source and drain electrodes 210.
Regarding claim 2, YOON teaches the semiconductor device of claim 1, wherein a composition of the ferroelectric insulating layer (204) is different from a composition of the gate dielectric layer (208) (208 may be formed of a silicon-based insulating layer 
Regarding claim 3, YOON teaches the semiconductor device of claim 1, wherein the ferroelectric insulating layer (204) comprises hafnium zirconium oxide, gallium nitride, indium nitride, indium gallium nitride, aluminum scandium nitride, indium scandium nitride, gallium scandium nitride, barium titanate, or ruthenium scandate (For example, the first gate insulating layer 104 or 204 may be formed of a silicon-based insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer or a silicon oxynitride (SiON) layer, an aluminum oxide (Al.sub.2O.sub.3) layer, a hafnium oxide layer (HfO.sub.2), a zirconium oxide (ZrO.sub.2) layer, a titanium oxide 
Regarding claim 4, YOON teaches the semiconductor device of claim 1, wherein the gate dielectric layer (208) comprises hafnium oxide, silicon oxide, or aluminum oxide (Paragraph [0072]. HfO.sub.2 layer, a ZrO.sub.2 layer, a TiO.sub.2 layer, or a combination having a mixture of at least two metal elements). 
Regarding claim 5, YOON teaches the semiconductor device of claim 1, wherein the semiconductor member comprises silicon, gallium nitride, indium nitride, indium gallium nitride, indium gallium zinc oxide (IGZO), molybdenum disulfide, or tungsten diselenide (Paragraph[0050] , or [0158], the channel layer may be formed of zinc oxide (ZnO), indium-gallium-zinc oxide (In--Ga--Zn--O), zinc-tin oxide (Zn--Sn--O), or an oxide including at least two elements selected from Zn, In, Ga, Sn and Al. In addition, the channel layer 108A may be formed by doping various elements to the above-mentioned oxide, Paragraph [0138]-[0140] has relevant channel layer info). 
Regarding claim 7, YOON teaches the semiconductor device of claim 1, wherein the semiconductor member comprises a channel region (206) and a source/drain region (210), wherein the gate dielectric layer (208) and the second gate electrode (118) are disposed directly over the channel region (206).
Regarding claim 8, YOON 
Regarding claim 9, YOON teaches a structure, comprising: a conductive feature (202) disposed in a dielectric layer (200); a ferroelectric insulating layer (204, The first gate insulating layer 104 or 204 may be formed of an oxide insulator thin film. For example, the first gate insulating layer 104 may be formed of a silicon-based insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer or a silicon oxynitride (SiON) layer, an aluminum oxide (Al.sub.2O.sub.3) layer, a hafnium oxide layer (HfO.sub.2), a zirconium oxide (ZrO.sub.2) layer, a titanium oxide (TiO.sub.2) layer or a combination layer formed of a mixture of at least two metal elements which makes it ferroelectric insulating layer) over the conductive feature; a semiconductor member (channel region, 206 and a source/drain 210) over the ferroelectric insulating layer, wherein the semiconductor member comprises a channel region and a source/drain region (channel region, 206 and a source/drain 210) aligned along a direction; a gate dielectric layer (208) over the semiconductor member; and a gate electrode (218) over the gate dielectric layer. 
Regarding claim 10, YOON teaches the structure of claim 9, wherein the conductive feature comprises a first width along the direction, wherein the ferroelectric insulating layer comprises a second width along the direction, wherein the second width is greater than the first width (conductive feature 202 has width which is less than width of 204 as in FIG. 2B) . 
Regarding claim 11, YOON 
Regarding claim 12, YOON teaches the structure of claim 9, wherein a composition of the ferroelectric insulating layer is different from a composition of the gate dielectric layer (208 may be formed of a silicon-based insulating layer such as a SiO.sub.2 layer, a SiNx layer or a SiON layer, an Al.sub.2O.sub.3 layer, a HfO.sub.2 layer, a ZrO.sub.2 layer, a TiO.sub.2 layer, or a combination having a mixture of at least two metal elements. 208 may be formed of a silicate insulating layer in which a metal element forming one of the above-mentioned oxides is mixed with silicon. The passivation layer 208 may also be formed of an oxide insulating layer capable of being used as a material for a gate insulating layer in the manufacture of the conventional oxide thin film transistor as in Paragraph [0072]. The first gate insulating layer 104 or 204 is formed of Al.sub.2O.sub.3 as in Paragraph [0158]. first gate insulating layer 104 or 204 may be formed of an oxide insulator thin film. For example, the first gate insulating layer 104 or 204 may be formed of a silicon-based insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer or a silicon oxynitride (SiON) layer, an aluminum oxide (Al.sub.2O.sub.3) layer, a hafnium oxide layer (HfO.sub.2), a zirconium oxide (ZrO.sub.2) layer, a titanium oxide (TiO.sub.2) layer or a combination layer formed of a mixture of at least two metal elements. Selecting different material is possible). 
Regarding claim 13, YOON teaches the structure of claim 9, wherein the gate dielectric layer comprises hafnium oxide, silicon oxide, or aluminum oxide (208 may be formed of a silicon-based insulating layer such as a SiO.sub.2 layer, a SiNx layer or a SiON layer, an Al.sub.2O.sub.3 layer, a HfO.sub.2 layer, a ZrO.sub.2 layer, a TiO.sub.2 
Regarding claim 14, YOON teaches the structure of claim 9, wherein the semiconductor member comprises silicon, gallium nitride, indium nitride, indium gallium nitride, indium gallium zinc oxide (IGZO), molybdenum disulfide, or tungsten diselenide (Paragraph[0050] , or [0158], the channel layer may be formed of zinc oxide (ZnO), indium-gallium-zinc oxide (In--Ga--Zn--O), zinc-tin oxide (Zn--Sn--O), or an oxide including at least two elements selected from Zn, In, Ga, Sn and Al. In addition, the channel layer 108A may be formed by doping various elements to the above-mentioned oxide, Paragraph [0138]-[0140] has relevant channel layer info). 
Regarding claim 15, YOON teaches the structure of claim 9, wherein the ferroelectric insulating layer comprises a first thickness, wherein the semiconductor member comprises a second thickness smaller than the first thickness (from the FIG. 2B, 204 is higher in thickness than 206). 
Regarding claim 21, YOON teaches a semiconductor structure, comprising: a first gate electrode (FIG. 2B, 202); a ferroelectric layer (204, The first gate insulating layer 104 or 204 may be formed of an oxide insulator thin film. For example, the first gate insulating layer 104 may be formed of a silicon-based insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer or a silicon oxynitride (SiON) layer, an aluminum oxide (Al.sub.2O.sub.3) layer, a hafnium oxide layer (HfO.sub.2), a zirconium oxide (ZrO.sub.2) layer, a titanium oxide (TiO.sub.2) layer or a combination layer formed of a mixture of at least two metal elements which makes it ferroelectric insulating layer) disposed directly on the first gate electrode (202); a semiconductor 
Regarding claim 22, YOON teaches the semiconductor structure of claim 21, wherein a composition of the ferroelectric layer (204) is different from a composition of the gate dielectric layer(208) (208 may be formed of a silicon-based insulating layer such as a SiO.sub.2 layer, a SiNx layer or a SiON layer, an Al.sub.2O.sub.3 layer, a HfO.sub.2 layer, a ZrO.sub.2 layer, a TiO.sub.2 layer, or a combination having a mixture of at least two metal elements. 208 may be formed of a silicate insulating layer in which a metal element forming one of the above-mentioned oxides is mixed with silicon. The passivation layer 208 may also be formed of an oxide insulating layer capable of being used as a material for a gate insulating layer in the manufacture of the conventional oxide thin film transistor as in Paragraph [0072]. The first gate insulating layer 104 or 204 is formed of Al.sub.2O.sub.3 as in Paragraph [0158]. first gate insulating layer 104 or 204 may be formed of an oxide insulator thin film. For example, the first gate insulating layer 104 or 204 may be formed of a silicon-based insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer or a silicon oxynitride (SiON) layer, an aluminum oxide (Al.sub.2O.sub.3) layer, a hafnium oxide layer (HfO.sub.2), a zirconium oxide (ZrO.sub.2) layer, a titanium oxide (TiO.sub.2) layer or a combination 
Regarding claim 23, YOON teaches the semiconductor structure of claim 21, wherein the ferroelectric layer comprises hafnium zirconium oxide, gallium nitride, indium nitride, indium gallium nitride, aluminum scandium nitride, indium scandium nitride, gallium scandium nitride, barium titanate, or ruthenium scandate (For example, the first gate insulating layer 104 or 204 may be formed of a silicon-based insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer or a silicon oxynitride (SiON) layer, an aluminum oxide (Al.sub.2O.sub.3) layer, a hafnium oxide layer (HfO.sub.2), a zirconium oxide (ZrO.sub.2) layer, a titanium oxide (TiO.sub.2) layer or a combination layer formed of a mixture of at least two metal elements. Mixture of halfnium oxide and zirconium oxide is hafnium zirconium oxide. See Paragraph [0046], [0072]). 
Regarding claim 24, YOON 
Regarding claim 25, YOON teaches the semiconductor structure of claim 21, wherein a thickness of the semiconductor member (206) is smaller than a thickness of the ferroelectric layer (204) (from the FIG. 2B, 204 is higher in thickness than 206). 
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al. (US PGPub: 2012/0007158 A1), hereinafter YOON, in view of YOO  and further in view of YOO; Hyangkeun (US PGPub: 2018/0358380 A1), hereinafter YOO.  
Regarding claim 6, YOON does not explicitly teach the semiconductor device of claim 1, further comprising: a capping layer disposed between the ferroelectric insulating layer and the semiconductor member, wherein the capping layer comprises silicon oxide or aluminum oxide. 
YOO teaches a capping layer (FIG.7, 165) disposed between the ferroelectric insulating layer (155) and the semiconductor member (175), wherein the capping layer comprises silicon oxide or aluminum oxide (Paragraph [0080], [0032]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use YOON’s modified semiconductor device to modify with teachings as described by YOO such that it provides exhibit an improved ferroelectric property after the ferroelectric material is annealed. The interfacial insulation layer 165 may suppress carriers (e.g., electrons) drifting through the channel layer 175 from injecting or tunneling into the ferroelectric insulation layer 155 during a read operation of the semiconductor device 20. If the carriers (e.g., electrons) drifting through the channel layer 175 are injected into the ferroelectric insulation layer 155, the carriers (e.g., electrons) may be trapped by defect sites in the ferroelectric insulation layer 155 and act as sources of a leakage current flowing through .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828